           Case 4:21-cv-00543-JM Document 3 Filed 07/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID JONES                                                                       PLAINTIFF

v.                                    No: 4:21-cv-00543-JM


RODNEY WRIGHT, et al.                                                          DEFENDANTS

                                             ORDER

       Plaintiff David Jones filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on June 21,

2021 (Doc. No. 1). On June 23, 2021, the Court entered an order directing Jones to submit the full

$402.00 filing and administrative fees or file a fully completed in forma pauperis application

within 30 days. See Doc. No. 2. Jones was cautioned that failure to comply with the Court’s order

within that time would result in the dismissal of his case.

       More than 30 days have passed, and Jones has not complied or otherwise responded to the

June 23 order. Accordingly, the Court finds that this action should be dismissed without prejudice

for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s orders. See

Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power to dismiss

sua sponte a case for failure to prosecute, and exercise of that power is reviewed for abuse of

discretion).

       IT IS THEREFORE ORDERED THAT Jones’s complaint (Doc. No. 1) is DISMISSED

WITHOUT PREJUDICE.

       DATED this 27th day of July, 2021.


                                                       UNITED STATES DISTRICT JUDGE
